Title: Enclosure: Statement G: [Statement Showing the Probable Surplus of the Revenue], 16 January 1793
From: Treasury Department,Hamilton, Alexander
To: 



  Statement G
  
    A Statement Shewing the Probable Surplus of the Revenue of the United States for the Year 1792
  
  
    
    
    
    Dollars Cents
  
  
    Net product of Duties on Imports and Tonnage from the 1st of January to the 31st of December 1792, as estimated
   
   This sum is estimated by adding to the ascertained product of the year 1791 an ascertained excess of the product of the first two quarters of the year 1792, beyond the product of the first two quarters of the year 1791 being 252,319 dollars and eleven cents, and the estimated product for a half year of the additional duties on imports laid during the last session of Congress and commencing on the 1st. of July last, being 261,750 dollars. According to the information hitherto received at the Treasury, there is every probability that the amount of the duties for the last half year of 1792 will fully equal this calculation of their product; if in the ratio of the first half year, will exceed it.


    
    
    3,900,000.   
  
  
    Ditto on home made Spirits as estimated
    
    
      400.000.   
  
  
    Appropriations
  
  
    
    
    
    4,300.000.   
  
  
    Interest on the Public Debt for the year 1792
    
    2.849.194.73
    
  
  
    For the Support of Government for the same Year appropriated  by the act of the 23d of December 1791
    }
    600.000.  
    
  
  
    Towards carrying into execution the act intitled “An  Act for making farther and more effectual Provision  for the Protection of the frontiers” appropriated by  the act of the 2d of may 1792.
    }
    523.500.  
    
  
  
    To defray any expense incurred in relation to the intercourse  between the united States and foreign Nations  appropriated by the Act of the 8th of may  1792
    }
    50 000.  
    
  
  
    
    
    
    4.022.694. 73
  
  
    
    Surplus
      277.305. 27
  


Treasury Department January 16. 1793
Alex Hamilton

